Mollison, Judge:
The above-enumerated appeal for reappraisement was submitted for decision upon stipulation of counsel, upon the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the bamboo blinds and sets of hardware accessories involved, and that such value in each case is the appraised unit value, plus packing charge, as invoiced, which said unit value includes the cost of 3 cents (United States currency) per set of hardware accessories.
Judgment will issue accordingly.